Name: 2001/328/CFSP: Council Decision of 24 April 2001 supplementing Decision 98/627/CFSP concerning a specific action of the European Union in the field of assistance for mine clearance
 Type: Decision
 Subject Matter: defence; NA;  budget;  economic policy;  Europe;  international security
 Date Published: 2001-04-26

 Avis juridique important|32001D03282001/328/CFSP: Council Decision of 24 April 2001 supplementing Decision 98/627/CFSP concerning a specific action of the European Union in the field of assistance for mine clearance Official Journal L 116 , 26/04/2001 P. 0001 - 0001Council Decisionof 24 April 2001supplementing Decision 98/627/CFSP concerning a specific action of the European Union in the field of assistance for mine clearance(2001/328/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Joint Action 96/588/CFSP of 1 October 1996 on anti-personnel landmines(1), and in particular Article 8 thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) The Council decided in Decision 98/627/CFSP(2) that the European Union should launch a specific action of the Union in the field of assistance for mine clearance.(2) By Decision 98/628/CFSP(3) the Council requested the Western European Union (WEU) to implement this action.(3) With a view to concluding the mission, an extension of the mission's financing will allow it to support the Croatian demining operations for 2001 and give it time to be gradually scaled down while completing its ongoing programmes and projects.(4) It is therefore appropriate to provide additional financing to continue the implementation of Decision 98/627/CFSP until November 2001, the date at which the mission should be closed down,HAS DECIDED AS FOLLOWS:Article 11. The financial reference amount to cover the operational expenditure to which the implementation of Decision 98/627/CFSP gives rise shall be EUR 111782 for the year 2001.2. This amount is additional to that provided for in Decision 98/627/CFSP, as supplemented by Decision 2000/231/CFSP(4).Article 2This Decision shall be notified to the WEU in accordance with the conclusions adopted by the Council on 14 May 1996 on the transmission to the WEU of documents of the European Union.Article 3This Decision shall take effect on the date of its adoption.It shall expire on 30 November 2001.Article 4This Decision shall be published in the Official Journal.Done at Luxembourg, 24 April 2001.For the CouncilThe PresidentM. Winberg(1) OJ L 260, 12.10.1996, p. 1.(2) OJ L 300, 11.11.1998, p. 1.(3) OJ L 300, 11.11.1998, p. 2.(4) OJ L 73, 22.3.2000, p. 2.